Citation Nr: 0834384	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  05-14 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of entitlement to VA death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The veteran served on active duty from June 1951 to October 
1953.  The appellant married the veteran in 1973, and 
separated from the veteran in 1975.  The appellant and the 
veteran never divorced.  The veteran died in August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the appellant's claim of 
entitlement to death pension benefits.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

The veteran and the appellant were married in 1973, and 
separated in 1975.  The preponderance of the evidence of 
record shows that the separation was by mutual consent due to 
irreconcilable differences. 


CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veteran's surviving spouse for the purpose of establishing 
eligibility for VA death benefits have not been met. 38 
U.S.C.A. § 101(3) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.1(j), 3.50, 3.52, 3.53 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

Here, the duty to notify was satisfied by way of letters sent 
to the appellant in January 2004 and May 2005.  These letters 
informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and of what evidence the appellant should provide.  
Therefore, the Board finds that any notice errors did not 
affect the essential fairness of this adjudication, and that 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.

The VA has also done everything reasonably possible to assist 
the appellant.  Consequently, the duty to notify and assist 
has been satisfied.

The appellant requests a death pension as the surviving 
spouse.  The appellant claims that, while she only 
cohabitated with the veteran from 1973 to 1975, and had no 
contact with him from that time until his death in 1983, she 
was without fault in the separation between her and the 
veteran.

Dependency and indemnity compensation is a payment which is 
made by the VA under certain circumstances to a surviving 
spouse, child, or parent.  38 U.S.C.A. §§ 101(3), (14), 1310 
(West 2002); 38 C.F.R. § 3.5(a)(1) (2007).  Such benefits are 
predicated, in part, on the claimant being a "surviving 
spouse," or eligible "child," or eligible "parent."

The term "surviving spouse," except as provided in 38 C.F.R. 
§ 3.52, means a person of the opposite sex whose marriage to 
the veteran meets the requirements of 38 C.F.R. § 3.1(j) 
(2007), and who was the spouse of the veteran at the time of 
the veteran's death.  38 C.F.R. § 3.50(b) (2007).  The 
surviving spouse of a veteran must have lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death except where there was a separation that 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse.  38 C.F.R. § 3.50(b)(1) 
(2007).  Finally, a surviving spouse of a veteran must not 
have remarried or has not since the death of the veteran and 
after September 19, 1962, lived with another person of the 
opposite sex and held himself or herself out openly to the 
public to be the spouse of such other person.  38 C.F.R. § 
3.50(b)(2).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. 
§ 3.53 (a).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  38 C.F.R. § 3.53 (b). 

Taking into account all relevant evidence, the Board finds 
that the appellant does not meet the requirements to be a 
surviving spouse.  The Board points out that the appellant's 
initial statement, dated in early February 2004, indicates 
that the veteran left her in 1975, and that they had no more 
contact after that.  She reported that they never intended to 
get back together again, and no attempt was ever made to get 
back together again, that she and the veteran "went our 
separate ways".  

A February 2004 statement from one of the veteran's daughters 
indicates that the veteran and his wife never made any 
attempt to reconcile their relationship, nor did she receive 
any support from the veteran.

A February 2004 statement from another of the veteran's 
daughters indicates that the separation between the veteran 
and his wife was due to irreconcilable differences between 
the appellant and the veteran.  She stated that in her 
opinion, substance abuse and alcohol abuse were the principal 
causes of the marriage failure.  The daughter also noted 
incidents of verbal abuse and physical threats.  She 
indicated that, by mutual consent, the veteran and appellant 
chose to live in separate quarters.  She indicated that she 
never saw any intentions to resolve the issues between them 
so they might live together harmoniously.  She reported that, 
once separated, neither the appellant or the veteran 
contributed financially to each other.

Based on these statements, it was found that the appellant 
was not without fault on her part in the failure to cohabit 
continuously with the veteran from the date of their marriage 
to the date of his death.  The Board agrees that the above 
statements show that the decision of the veteran and the 
appellant to live apart was a mutual decision, and therefore 
not solely due to the fault of the veteran.  As such, the 
Board agrees that, not having cohabitated from the date of 
their marriage to the date of the veteran's death, the 
appellant does not meet the definition of surviving spouse, 
such that she would be entitled to death pension benefits.

After the appellant was denied entitlement to benefits, she 
did send in an additional statement, received in April 2004, 
indicating that she tried to stay with the veteran, however, 
he was abusive to her.  She stated that when he decided to 
leave, she thought of her safety and didn't do anything to 
try and get him to stay.  The Board recognizes this 
statement, however, it finds more probative those statements 
made prior to the initial denial of this claim, which show 
that the veteran and appellant separated due to mutual 
consent, due to irreconcilable difficulties.

Thus, the Board finds, as the appellant did not live with the 
veteran continuously to the date of his death, and as the 
veteran was not exclusively at fault in the separation of the 
marriage, that the appellant is not a surviving spouse of the 
veteran for the purpose of establishing entitlement to VA 
compensation and pension benefits.   As such, the Board finds 
that the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

ORDER

Recognition of the appellant as the surviving spouse of the 
veteran for the purpose of establishing entitlement to VA 
compensation and pension benefits is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


